         Case 1:20-cv-00882-KPF Document 5 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OTTO R. VARGAS, SALVADOR
AMBROSIO, WALTER DIAZ, KERRIN
MCGEE, FLORENTINO ROMERO, OMAR
REYES, MIGUEL PULLA, WILSON
MOLINA, and JOSE L. MONTIEL,
                                                        20 Civ. 882 (KPF)
                            Plaintiffs,
                                                             ORDER
                     -v.-

WILLIAM DEGEL,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs initiated this action by the filing of a complaint on January 31,

2020. (Dkt. #1). Plaintiffs filed a first amended complaint on March 3, 2020.

(Dkt. #3). On March 3, 2020, Plaintiffs also filed an affidavit of service

indicating that Defendant, William Degel, was served on February 27, 2020.

(Dkt. #4). Accordingly, Defendants’ answer to the first amended complaint was

due on March 19, 2020.

      On April 1, 2020, the Court reached out to counsel for Plaintiffs to

inquire as to whether he had had any contact with the Defendant or counsel

for the Defendant. Plaintiffs’ counsel stated that he has not had any contact

with the Defendant, nor does he have any relationship with him prior to the

filing of this case. To date, Defendant has still not appeared in this action nor

filed an answer.

      Accordingly, if Plaintiffs wish to move for default judgment, they are

hereby ORDERED to do so in accordance with Attachment A of the Court’s
           Case 1:20-cv-00882-KPF Document 5 Filed 05/15/20 Page 2 of 2



Individual Rules of Practice in Civil Cases on or before July 17, 2020.

Plaintiffs are excused, however, from Attachment A ¶¶ 4, 5, which requires

personal service of the order to show cause papers on the Orders and

Judgements Clerk and Chambers. Service of such documents via ECF will

suffice.

      SO ORDERED.

 Dated: May 15, 2020
        New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
